NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MANCY N. THOMPSON, JR.,
Plaintiff-Appellant, -
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5057
Appeal from the United States C0urt of Federal
Claims in case n0. 09-CV-26-4, Judge LaWrence J. Bl0ck.
ON MOTION
ORDER
The United States moves for an extension of time to
file its brief. The court considers whether the appellant
should be directed to show cause why this appeal should
not be dismissed as untimely.
The United States C0urt of Federal Claims entered
judgment on Ju1y 29, 20l0. The C0urt of Federal Claims
received Mancy N. Th0mps0n, Jr.'s appeal on December
14, 2010. An appeal was due within 60 days of the entry
0fjudgment. Fed. R. App. P. 4(a)(1)(B).; 28 U.S.C. § 2522.

THOMPSON V. US 2
Accordingly,
I'r ls ORDERED THAT:
(1) The appellant is directed to show cause, within 30
days of the date of filing of this order, why his appeal
should not be dismissed as untimely. The United States
is also directed to respond by that date.
(2) The briefing schedule is stayed pending the
court's consideration of the papers submitted in response
to this order. The motion for an extension of time is moot.
FOR THE COURT
APR 0 5  /s/ Jan Horbaly '
Date J an Horbaly
Clerk
cc: Mancy M. Thompson, Jr. B.S. C0URIEtl)|F§|»p
David S. Silverbrand, Esq. THE FEDERAL t_llEACll8lTF0R
38 APR 05 2011
.|ANHORBALY
1 am